DETAILED ACTION
This action is pursuant to the claims filed on 09/02/2022. Claims 11-20 are pending. A first action on the merits of claims 11-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "a textile support comprising a conductive area" in line 4.  The device for humidifying a textile electrode according to claim 11 comprises a textile support with a conductive area. As such, it is unclear if the textile support comprising a conductive area in line 4 is attempting to claim a second textile support and conductive area or is referring to the same structure of the device for humidifying the textile electrode. Similarly, the limitation of lines 5-6 is redundant with what is already claimed in claim 11.
Claim 20 recites the limitation “wherein the conductive area forms an electrode”. It is unclear if an electrode is a second distinct electrode or if this electrode is the textile electrode. For examination purposes, this limitation will be interpreted to read “wherein the conductive area forms the textile electrode”.
Allowable Subject Matter
Claims 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. For purposes of expedited prosecution, Examiner suggests deleting lines 3-6 of claim 19, amending the body of claim 20 (“wherein the conductive area forms the textile electrode; wherein the second layer …”) into claim 19, and canceling claim 20 to overcome the rejections above.
Claims 11-20 are allowable over the prior art. The following is an examiner’s statement of reasons for allowance: Regarding claims 11-20, the The Huang (U.S. PGPub No. 2014/0005515), Freeman (U.S. PGPub No. 2016/0256676), and Su (U.S. PGPub No. 2014/0039292) references fail to teach “the second layer having a first portion that is arranged to be in contact with a conductive area of a textile support, the first portion being permeable to liquid water in a direction extending inwards towards the material capable of absorbing and retaining water, and is impermeable to liquid water and permeable to water vapour in the opposite direction thereto.” Huang teaches a device comprising a similar second layer having a first portion that is permeable to liquid water in a direction extending inwards and permeable to water vapour in the opposite direction thereto ([0041] water penetrating layer 341 is permeable to water in both directions), but fails to teach the above noted limitations. Freeman teaches a device comprising a polyurethane film that is impermeable to liquid water and permeable to water vapor, yet fails to teach a material or layer that is permeable to liquid water in a direction extending inwards and impermeable to liquid water in the opposite direction. The Su reference fails to cure the above noted limitations. Any potential combination of the above references and/or other references in the art to arrive at the device of claims 11-20 would rely on impermissible hindsight using information gleaned from the applicant’s specification. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 11-20. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794